DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 20-38 are pending in this application.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.


CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an input unit” arranged to “convert data generated by a corneal topographer into a corneal map” in claim 31; “a feature extraction unit” responsive to the input unit and arranged to “process the corneal map to produce a corresponding test feature vector, wherein the feature extraction unit is arranged to identify a red ring of the map and to fit one or more shapes to the red ring wherein parameters of said shapes comprise features of the feature vector” in claim 31; “a classification unit” trained to “classify test vectors for corneal maps and responsive to the feature extraction unit” in claim 31, “the classification unit” is arranged to “classify the test feature vector as one of at least: I. “bullseye” OR “central island”, and Il. “smiley face’, and IIl. “frowney face’, and IV. “lateral decentration”” in claim 31; “the feature extraction unit” is arranged to “fit shapes comprising a circle and an ellipse to the red ring” in claim 32; “the feature extraction unit” is arranged to “process the corneal map to fit Zernike polynomials thereto wherein weights of said fitted polynomials comprise further features of the test feature vector and wherein the classification unit is trained to classify test vectors including said weights to classify the test feature vector as one of at least: I. “bullseye”, and Il. “smiley face”, and Ill. “frowney face”, and Iv. “lateral decentration”, and IV. “central island”” in claim 33;  “an input unit” for “converting data from a corneal topography unit into a corneal map” in claim 36; “a feature extraction unit” arranged to “process the corneal map to fit Zernike polynomials thereto wherein weights of said fitted polynomials comprise further features of the test feature vector” in claim 36; “a classification unit” trained to “classify test vectors for corneal maps and responsive to the feature extraction unit, wherein the classification unit is arranged to classify the test feature vector as corresponding to one of the number of predetermined classes” in claim 36; “The apparatus of claim 36 in combination with the corneal topography unit” in claim 37.
The examiner would like to point out that the various “units” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 1.
FIG. 1 is a schematic diagram showing the hardware configuration of the apparatus 1. The above-mentioned configuration of the apparatus 1 is a functional configuration achieved by cooperation of the hardware configuration shown in FIG. 5 and a program. As shown in FIG. 1, the apparatus 1 includes a specially programmed computer 2 with a CPU 4, a memory 10, a storage 12, and a serial input/output (I/O) controller 32 as a hardware configuration. These are connected to each other by a bus controlled by the serial input/output (I/O) controller 32. The CPU (Central Processing Unit) 4 controls another configuration in accordance with a program stored in the memory 10, performs data processing in accordance with the program, and stores the processing result in the memory 12. The CPU 4 can be a microprocessor. The memory 10 stores a program executed by the CPU 4 and data. The memory 10 can be a ROM (Read Only Memory).   

Claim rejections - 35 U.S.C. §112(b)

Claims 20-38 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 20, lines 13-14 recites the limitation “the classification machine’s classification”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 23, line 1 recites the limitation the corneal topography map”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 23, line 8 recites the limitation “the difference map”. There is insufficient antecedent basis for this limitation in the claim.
Claim 24, line 3-4 recites the limitation “the classification machine’s classification”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 24, line 4 recites the limitation “the difference map”. There is insufficient antecedent basis for this limitation in the claim.
Claim 25, lines 2, 2-3 and 4 recite the limitation “the difference map”. There is insufficient antecedent basis for this limitation in the claim.
Claim 26, lines 1-2 recites the limitation “the difference map”. There is insufficient antecedent basis for this limitation in the claim.
Claim 33, line 3 recites the limitation “said fitted polynomials”. There is insufficient antecedent basis for this limitation in the claim.
Claim 34, lines 4-5 recites the limitation “said fitted polynomials”. There is insufficient antecedent basis for this limitation in the claim.
Claim 36, line 5 recites the limitation “said fitted polynomials”. There is insufficient antecedent basis for this limitation in the claim.
Claim 36, line 10 recites the limitation “the number of predetermined classes””. There is insufficient antecedent basis for this limitation in the claim.
Claim 38, lines 5-6 recites the limitation “said fitted polynomials”. There is insufficient antecedent basis for this limitation in the claim.
Claim 38, lines 6 and 7 recite the limitation “the test feature vector”. There is insufficient antecedent basis for this limitation in the claim.
Claim 38, lines 7-8 recites the limitation “the difference map”. There is insufficient antecedent basis for this limitation in the claim.
Claim 38, line 9-10 recites the limitation “the classification machine’s classification”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 22, 27-32, 35 and 37 variously depend from an indefinite base claim.
Allowable Subject Matter
Claims 20-38 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b), set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of the record fail to teach or suggest singly and/or in combination a method and apparatus which provides for applying a corneal topography apparatus to a patient to capture a map of a cornea of the patient in a computer, extracting one or more feature vectors from the map including at least features identifying a red ring of the cornea, applying the one or more feature vectors to a classification machine trained to classify the difference map, and subsequently treating the patient taking into account the classification machine’s classification as prescribed for in the claimed invention. 
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuhn, Baron, Klyce, Smitth, Hay, Abramoff, Myhill (‘272) and (‘292), Grenon (‘286) and (‘177), Bagherinia, Grundfest, Norrby, Choo, Arthur, Jerome, Dai, Gatinel, Aguilar, Jami and Turner all disclose systems similar to applicant’s claimed invention. 
 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
June 15, 2021